Per Curiam
— This is an appeal from a judgment of the superior court dismissing a writ of certiorari obtained by the city of Seattle for the review of á judgment of the Seattle Municipal Court, wherein certain charges filed against Daniel F. Sullivan, defendant, for the violation of the zoning ordinance of Seattle (ordinance 86300) were dismissed.
We have carefully considered the entire record on appeal to this court and find it inadequate to review the trial court’s judgment in its dismissal of the writ of certiorari.
The judgment of the trial court is therefore affirmed.